Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4-5, 7, 11, 13-16, and 18-21 have been canceled. Claims 22-24 have been added. Claims 1, 3, 6, 8-10, 12, 17, and 22-24 are pending. Claims 1, 3, 6, 8-10, 12, 17, and 22-24 have been examined. Claims 1, 3, 6, 8-10, 12, 17, and 22-24 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Mrose, Reg. No. 33,264, on 5/9/2022.

Claims 4-5, 7, 13-15 have been canceled.

Claims have been amended as following:
1 (Currently Amended). A method for determining probable presence, in a surveyed household, of appliances having no load sensors, said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices to perform:
	-	acquiring, for each sampled household of a group of sampled households, data on historical consumption of appliances in the respective sampled household, said data acquired by load sensors associated with said appliances;
	-	applying a learning algorithm to identify first statistical correlations between the data from each respective sampled household and parameters of each respective sampled households including at least one of: 1) household profile, 2) household periodic consumption patterns, 3) household periodic consumption in relation to environmental time-dependent parameters, and 4) lifestyles of the household occupants;
	-	determining from the first statistical correlations a statistical appliance presence model;
	-	determining, from parameters of the surveyed household and the statistical appliance presence model, a probability of an appliance's presence in the surveyed household, wherein the surveyed household is not part of the sampled households;
	-	wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising: 
	-	determining, from the first statistical correlations and identified presence of appliances generated by the statistical appliance presence model, a machine learning appliance activation model; and 
	-	determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household;
	-	re-estimating a detected daily activated list of all appliances in the household using the machine learning appliance activation model based on consumption usage per period;
	-	applying the machine learning algorithm for identifying second statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall; 
	-	building a household appliance  hourly and/or sub-hourly activation model based on identified machine learning second statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage, and detected daily activation of appliances generated by the machine learning appliance activation model; and
	-	applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning second statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours; 

	wherein the statistical appliance presence model, the machine learning appliance activation model, and the household appliance hourly and/or sub-hourly machine learning activation model are configured, trained, and applied to different time periods, different tested features, and different analyzed parameters.

3 (Currently Amended). A method for determining presence of an appliance within a surveyed household in which there are no sensors for measuring consumption of specific appliance, said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices to perform:
	-	pre-processing of historical consumption of appliances in sampled households based on actual measurements by sensors associated with said appliances in relation to characteristics of the households including one or more of lifestyle of the occupants and environmental time-dependent parameters;
	-	applying a learning algorithm for identifying first statistical correlations between presence of appliances in each sampled household and at least one of 1) household profile parameters, 2) household actual periodic consumption patterns, and 3) household actual periodic consumption usage pattern in relation to environmental time-dependent parameters; 
	-	building household appliance presence model which defines the relation between the presences of each appliance and the household profile consumption usage based on identifying first statistical correlations; and
	-	determining the probability of each appliance presence at the surveyed household using identified profile parameters and the calculated consumption of the actual behavior pattern of the surveyed household, based on processing identified first statistical correlations between presence of appliances at each household and at least one of: 1) household profiles parameters, 2) household actual periodic consumption usage pattern, 3) household actual periodic consumption usage pattern in relation to environmental time-dependent parameters, wherein the surveyed household is not part of the sampled households;
	-	wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising: 
	-	determining, from the first statistical correlations and identified presence of appliances generated by the statistical appliance presence model, a machine learning appliance activation model; and 
	-	determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household;
	-	re-estimating a detected daily activated list of all appliances in the household using the machine learning appliance activation model based on consumption usage per period;
	-	applying the machine learning algorithm for identifying second statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall; 
	-	building a household appliance  hourly and/or sub-hourly activation model based on identified machine learning second statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage, and detected daily activation of appliances generated by the machine learning appliance activation model; and
-	applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning second statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours; and

	wherein the household appliance presence model, the machine learning appliance activation model, and the household appliance hourly and/or sub-hourly machine learning activation model are configured, trained, and applied to different time periods, different tested features, and different analyzed parameters.

	6 (Currently Amended). The method of claim 1, further comprising the steps:
	-	building a household appliance usage consumption model which defines the relation between the consumption of each appliance and the household global consumption usage based on identified third statistical correlation of both household profile and consumption usage parameters; and
	-	applying household appliance usage consumption model for estimating consumption usage of each activated appliance in the surveyed household based on identified correlations to between household profile and consumption usage pattern of the household.

 	8 (Currently Amended). The method of claim 3, further comprising : identifying fourth statistical correlations between at least one of: 1) household actual periodic consumption usage pattern and the actual activation per day of each appliance in relation to environmental time-dependent parameters or life style of the occupant, 2) household actual periodic consumption usage pattern and actual activation per day each appliance, 3) household profile and the actual consumption rate of each appliance, 4) data on appliance activation in former days. 

	9 (Currently Amended). The method of claim 3, further comprising the step of identifying fifth statistical correlations between actual consumption rate of each appliance and at least one of: 1) household actual periodic consumption usage pattern of each appliance in relation to environmental time-dependent parameters or  lifestyle of the occupant, and 2) household profile and the global consumption rate of each appliance.

	10 (Currently Amended). The method of claim 3, further comprising the step of identifying sixth statistical correlations between the household profile, the global consumption rate of each appliance and the consumption usage of other appliances.
 
	12 (Currently Amended). The method of claim 3, further comprising the steps:
	-	building a household appliance usage consumption model which defines the relation between the consumption of each appliance and the household global consumption based on identified third statistical correlation of both household profile and consumption parameters; and
	-	applying household appliance usage consumption model for estimating consumption of each activated appliance in the surveyed household based on identified correlations to between household profile and consumption pattern of the household.

	17 (Currently Amended). A computer based system for determining presence appliance within a household in which there are no sensors for measuring consumption of specific appliance, said system comprising a non-transitory storage device and one or more processing devices operatively coupled to the storage device on which are stored modules of instruction code executable by the one or more processors:
	-	a history analysis module configured to pre-processing per meter of sample households of historical consumption of appliances based actual measurement performed by sensors associated with said appliances in relation to profile of household including characteristics of the household and/or lifestyle of the occupant and environmental time dependent parameters;
	-	an appliance detection module for
	-	 applying learning algorithm for identifying first statistical correlations between presence of appliances at each household and at least one of 1) household profiles parameters, 2) household actual periodic consumption pattern, and 3) household actual periodic consumption pattern in relation to environmental time dependent parameters; 
	- 	building household appliance presence model which defines the relation between the presences of each appliance and the household profile consumption based on identifying first statistical correlations; and 
 	-   	determining the probability of each appliance presence at the surveyed household using identified profile parameters and the calculated consumption of the actual behavior pattern of the surveyed household, based on processing identified first statistical correlations between presence of appliances at each household and 
	wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising: 
	-	determining, from the first statistical correlations and identified presence of appliances generated by the statistical appliance presence model, a machine learning appliance activation model; and 
	-	determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household;
	-	re-estimating a detected daily activated list of all appliances in the household using the machine learning appliance activation model based on consumption usage per period;
	-	applying the machine learning algorithm for identifying second statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant. 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall; 
	-	building a household appliance  hourly and/or sub-hourly activation model based on identified machine learning second statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage, and detected daily activation of appliances generated by the machine learning appliance activation model; and
	-	applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning second statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours; 

	wherein the household appliance presence model, the machine learning appliance activation model, and the household appliance hourly and/or sub-hourly machine learning activation model are configured, trained, and applied to different time periods, different tested features, and different analyzed parameters.

Allowable Subject Matter
Claims 1, 3, 6, 8-10, 12, 17, and 22-24 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 3, and 17, Basu and Gupta in combination teach A method for determining probable presence, in a surveyed household, of appliances having no load sensors, said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices to perform:
-	acquiring, for each sampled household of a group of sampled households, data on historical consumption of appliances in the respective sampled household, said data acquired by load sensors associated with said appliances;
-	applying a learning algorithm to identify first statistical correlations between the data from each respective sampled household and parameters of each respective sampled households including at least one of: 1) household profile, 2) household periodic consumption patterns, 3) household periodic consumption in relation to environmental time-dependent parameters, and 4) lifestyles of the household occupants;
-	determining from the first statistical correlations a statistical appliance presence model;
-	determining, from parameters of the surveyed household and the statistical appliance presence model, a probability of an appliance's presence in the surveyed household, wherein the surveyed household is not part of the sampled households;
-	wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day;
	However, Basu and Gupta either alone or in combination do not teach:
-	determining, from the first statistical correlations and identified presence of appliances generated by the statistical appliance presence model, a machine learning appliance activation model; and 
-	determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household;
-	re-estimating a detected daily activated list of all appliances in the household using the machine learning appliance activation model based on consumption usage per period;
-	applying the machine learning algorithm for identifying second statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall; 
-	building a household appliance hourly and/or sub-hourly activation model based on identified machine learning second statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage, and detected daily activation of appliances generated by the machine learning appliance activation model; and
-	applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning second statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours; 
wherein the statistical appliance presence model, the machine learning appliance activation model, and the household appliance hourly and/or sub-hourly machine learning activation model are configured, trained, and applied to different time periods, different tested features, and different analyzed parameters.
	In combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148